Exhibit 10.2


DOLBY LABORATORIES, INC.
2005 STOCK PLAN
EXECUTIVE GLOBAL STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan as amended from time to time (the “Plan”) shall have the
same defined meanings in this Global Stock Option Agreement (the “Option
Agreement”) , including any special terms and conditions for participants
outside the U.S. in Appendix A.
I.NOTICE OF STOCK OPTION GRANT
Participant:    [insert name of record]
Participant ID:     [insert ID]
Participant has been granted an Option, subject to the terms and conditions of
the Plan and this Option Agreement, as follows:
Grant Number        [insert option number]    
Date of Grant        [insert option date]    
Vesting Commencement Date        [insert vest base date]    
Exercise Price per Share        [insert option price]    
Total Number of Shares Granted        [insert shares granted]    
Total Exercise Price        [insert total option price]    
Type of Option:         [insert long type]    
Term/Expiration Date:         [insert expiration date]    
Vesting Schedule:
[Subject to Participant continuing to be a Service Provider and other
limitations set forth in the Plan, this Option Agreement and country-specific
provisions for Non-U.S. Participants as set forth in Appendix A to this Option
Agreement becomes exercisable with respect to the first 25% of the Shares
subject to this Option on the first anniversary of the Date of Grant.
Thereafter, this Option becomes exercisable monthly with respect to an
additional 1/36th of the remaining Shares subject to this Option. To the extent
the foregoing schedule would result in the vesting of fractional Shares, Shares
will be rounded down to the nearest whole Share.]


Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for one (1) year after
Participant ceases to be Service Provider. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above.
II.    AGREEMENT
A.    Grant of Option.
The Administrator hereby grants to Participant named in the Notice of Stock
Option Grant (the “Notice of Grant”) an Option to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference, and this
Option Agreement and country-specific provisions for Non-U.S. Participants as
set forth in Appendix A to this Option Agreement (collectively, the “Option
Agreement”). Subject to Section 20(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule of Code Section 422(d), or
otherwise does not qualify as an Incentive Stock Option, it shall be treated as
a Nonstatutory Stock Option. Further, if for any reason this Option (or portion
thereof) will not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option (or portion thereof) shall be regarded as a
Nonstatutory Stock Option granted under the Plan. In no event will the
Administrator, Company or a Relaed Entity of the Company, or any of their
respective employees or directors, have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
Incentive Stock Option.
B.    Exercise of Option.
1.    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
2.    Method of Exercise. This Option is exercisable by (i) delivery of an
exercise notice, in the form and manner determined by the Administrator, or (ii)
following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. Participant
shall provide payment of the aggregate Exercise Price as to all Exercised Shares
at the time of exercise, together with any applicable Tax-Related Items (as
defined in section II.F below) withholding arising in connection with such
exercise. This Option shall be deemed to be exercised upon receipt by the
Company of a fully executed exercise notice or completion of such exercise
procedure, as the Administrator may determine in its sole discretion,
accompanied by such aggregate Exercise Price and any applicable Tax-Related
Items withholding.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes, the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
C.    Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of Participant:
1.    to the extent permitted by Applicable Law, by cash, check or cash
equivalent;
2.    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan;
3.    for United States taxpayers only, other Shares which meet the conditions
established by the Administrator to avoid adverse accounting consequences (as
determined by the Administrator); or
4.    any other methods approved by the Administrator and permitted by
Applicable Laws.
D.    Transferability of Option.


An Incentive Stock Option shall not be transferable except by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of the person to whom the Incentive Stock Option is granted only by such person.
A Nonstatutory Stock Option shall not be transferable in any manner (including
without limitation, sale, alienation, anticipation, pledge, encumbrance, or
assignment) other than, (i) by will or by the laws of descent and distribution,
(ii) by written designation of a beneficiary, in a form acceptable to the
Company, with such designation taking effect upon the death of the Participant,
(iii) by delivering written notice to the Company, in a form acceptable to the
Company (including such representations, warranties and indemnifications as the
Company shall require the Participant to make to protect the Company’s interests
and ensure that this Nonstatutory Stock Option has been transferred under the
circumstances approved by the Company), by gift to a Participant’s spouse,
former spouse, children, stepchildren, grandchildren, parent, stepparent,
grandparent, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, persons having one of the
foregoing types of relationship with the Participant due to adoption, any person
sharing the Participant’s household (other than a tenant or employee), a
foundation in which these persons or the Participant control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. A transfer to an entity in
which more than fifty percent of the voting interests are owned by these persons
(or the Participant) in exchange for an interest in that entity is specifically
included as a permissible type of transfer. In addition, a transfer to a trust
created solely for the benefit (i.e., the Participant and/or any or all of the
foregoing persons hold more than 50 percent of the beneficial interest in the
trust) of the Participant and/or any or all of the foregoing persons is also a
permissible transferee, or (iv) such other transferees as may be authorized by
the Board in its sole and absolute discretion. During the Participant’s life
this Nonstatutory Stock Option is exercisable only by the Participant or a
transferee satisfying the above conditions. Except in the event of the
Participant’s death, upon transfer of a Nonstatutory Stock Option to any or all
of the foregoing persons, the Participant is liable for any and all taxes due
upon exercise of those transferred Nonstatutory Stock Options. At no time will a
transferee who is considered an affiliate under Rule 144(a)(1) be able to sell
any or all such Stock without complying with Rule 144. The right of a transferee
to exercise the transferred portion of this Nonstatutory Stock Option shall
terminate in accordance with the Participant’s right of exercise under this
Nonstatutory Stock Option and is further subject to such representations,
warranties and indemnifications from the transferee that the Company requires
the transferee to make to protect the Company's interests and ensure that this
Nonstatutory Stock Option has been transferred under the circumstances approved
by the Company. Once a portion of a Nonstatutory Stock Option is transferred, no
further transfer may be made of that portion of the Nonstatutory Stock Option.
E.    Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.    Tax Obligations.
1.    Withholding Taxes. Regardless of any action the Company or the Related
Entity that is Participant’s employer (the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding items related to Participant’s participation in the Plan
and legally applicable to Participant, or deemed by the Company or the Employer
to be an appropriate charge to Participant even if technically due by the
Company of the Employer (“Tax-Related Items”), Participant hereby acknowledges
that the ultimate liability for all Tax-Related Items is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including, but not limited to, the grant, vesting or exercise of the
Option, the issuance of Shares pursuant to such exercise, the subsequent sale of
Shares acquired pursuant to such exercise and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Participant’s liability
for Tax-Related Items or achieve a particular tax result. Further, if
Participant is subject to tax in more than one jurisdiction, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, Participant shall pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or the Employer or their respective agents, in their sole discretion
and without any notice or authorization by Participant, to satisfy any
applicable witholding obligations with regard to all Tax-Related Items by one or
a combination of the following:
(1)    withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or


(2)     withholding from proceeds of the sale of Shares acquired upon exercise
of the Option, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent); or
(3)    withholding in Shares to be issued upon exercise of the Option.
Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes Participant is deemed to have been issued the full number of Exercised
Shares, notwithstanding that a number of the Exercised Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan. No fractional Shares will be
withheld or issued pursuant to the exercise of an Option and the issuance of
Shares thereunder. Finally, Participant shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of Participant’s participation in the
Plan or Participant’s purchase of Shares that cannot be satisfied by the means
previously described. Participant acknowledges and agrees that the Company may
refuse to honor the exercise and refuse to deliver Shares or the proceeds from
the sale of Shares if Participant fails to comply with Participant’s obligations
in connection with the Tax-Related Items as described in this section F.
2.    Notice of Disqualifying Disposition of Incentive Stock Option Shares. If
Participant is a United States taxpayer and the Option granted to Participant
herein is an Incentive Stock Option, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the Incentive Stock Option on
or before the later of (1) the date two years after the date the Option is
granted, or (2) the date one year after the date of exercise, Participant will
immediately notify the Company in writing of such disposition. Participant
agrees that Participant may be subject to income tax withholding by the Company
on the compensation income recognized by Participant.
G.    Acknowledgements.
1.    Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan (including any applicable appendixes or sub-plans thereunder)
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of this Option Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Option
Agreement. Participant further agrees to notify the Company upon any change in
the residence address in the Notice of Grant.
2.    The Company (and not the Employer) is granting the Option. The Company
will administer the Plan from outside Participant’s country of residence.
3.    The Plan is established voluntarily by the Company, is wholly
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.
4.    The grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of Options,
or benefits in lieu of options, even if Options have been granted in the past.
5.    All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.
6.    The Option and the Shares subject to the Option, and the income and value
of same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of Participant’s employment or service contract, if any.
7.    The Option and the Shares subject to the Option, and the income and value
of same, are not intended to replace any pension rights or compensation.
8.    Although provided by the Company, the Option and the Shares subject to the
Option, and the income and value of same, are not part of Participant’s normal
or expected salary or compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long service awards, pension, retirement or welfare benefits, or any
other similar payments.
9.    The Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Entity and the Company will not incur any liability of any kind to
Participant as a result of any change or amendment, or any cancellation, of the
Plan at any time.
10.     Unless otherwise agreed with the Company, the Option and the Shares
subject to the Option, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Related Entity.
11.    The future value of the underlying Shares is unknown and cannot be
predicted with certainty.
12.    If the underlying Shares do not increase in value, the Option will have
no value.
13.    If Participant exercises his or her Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price.
14.    Participant has received the terms and conditions of this Option
Agreement and any other related communications in English, and Participant
consents to having received these documents in English. If Participant has
received this Option Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
15.    Participant is voluntarily participating in the Plan.
16.    In the event of termination of Participant’s status as a Service Provider
(whether or not in breach of any employment laws in the country where
Participant resides, even if otherwise applicable to Participant’s employment
benefits from the Employer, and/or whether later found to be invalid),
Participant’s right to vest in the Option under the Plan, if any, will terminate
effective as of the date that Participant is no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law). Further, in the event of termination of Participant’s
status as a Service Provider (whether or not in breach of local labor laws),
Participant’s right to exercise the Option after termination of status as a
Service Provider will be measured by the date of termination of Participant’s
active employment and will not be extended by any notice period mandated under
local law. The Administrator shall have the exclusive discretion to determine
when Participant is no longer actively employed for purposes of his or her
Option grant (including whether Participant may still be considered actively
employed while on an approved leave of absence).
17.     The Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger or a Change in
Control.
18.    If Participant is providing services outside the United States:
(a)    The Option and the Shares subject to the Option are not part of
Participant’s normal or expected compensation or salary for any purpose.
(b)    Neither the Company, the Employer nor any other Related Entity of shall
be liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
(c)    No claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of Participant’s status as a
Service Provider by the Company or the Employer (for any reason whatsoever and
whether or not in breach of any employment laws in the country where Participant
resides, even if otherwise applicable to Participant’s employment benefits from
the Employer, and/or whether later found to be invalid).
H.    No Advice Regarding Grant.    
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Participant’s participation in the
Plan, or Participant’s acquisition or sale of the underlying Shares. Participant
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding Participant’s participation in the Plan before
taking any action related to the Plan.
I.    DATA PRIVACY.
By entering into this Option Agreement, and as a condition of the grant of the
Option, Participant explicitly and unambiguously consents to the collection,
use, and transfer, in electronic or other form, Participant’s personal data as
described in this Option Agreement and any other Option grant materials by and
among, as applicable, the Employer, the Company and its Related Entities for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to, name,
home address and telephone number, e-mail address, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Company or any Related
Entity, details of all Options or other entitlement to Shares awarded, canceled,
exercised, vested, unvested, or outstanding in Participant’s favor (“Data”), for
the purpose of implementing, managing and administering the Plan.
Participant further understands that Data will be transferred to UBS Financial
Services, Inc. or such other stock plan service provider as may be selected by
the Company in the future which is assisting the Company with the
implementation, administration, and management of the Plan. Participant
understands that data recipients may be located in Participant’s country of
residence or elsewhere, such as the United States and that that country may have
different data privacy laws and protections than Participant’s country.
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the local human
resources representative. Participant authorizes the Company, UBS Financial
Services, Inc. and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing
Participant’s participation in the Plan to receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing Participant’s participation in the Plan, including
any transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Participant’s behalf, to a broker or
third party with whom the Shares acquired on exercise may be deposited.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing Participant’s local human resources
representative, or if there is no local human resources representative, the
human resources department of the Company. Further, Participant understands that
he or she is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing Participant’s consent
is that the Company would not be able to grant Participant Options or other
equity awards or administer or maintain such awards. Participant understands,
however, that refusal or withdrawal of consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative, or if there is no local human resources representative, the
human resources department of the Company.
J.    Entire Agreement; Governing Law.
The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of California. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Option Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
K.    NO GUARANTEE OF CONTINUED SERVICE.
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY OR ANY RELATED ENTITY EMPLOYING OR RETAINING
PARTICIPANT (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH IN THE NOTICE OF GRANT DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR ANY RELATED ENTITY EMPLOYING
OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
L.    Severability.
The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
M.    Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to Participant’s current or future participation in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
By Participant’s electronic signature and the electronic signature of the
Company’s representative, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Participant has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.
N.    Appendix.
Notwithstanding any provisions in this Option Agreement, the Option grant shall
be subject to any special terms and conditions set forth in any Appendix to this
Option Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable under Applicable Laws with regard to the issuance or sale of Shares or
facilitate the administration of the Plan. The Appendix constitutes part of this
Option Agreement.
O.    Imposition of Other Requirements.    
The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable under
Applicable Laws with regard to the issuance or sale of Shares to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
P.    Insider Trading/Market Abuse Restrictions.
Depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions, which
may affect Participant’s ability to, directly or indirectly, acquire, sell or
attempt to sell Shares or rights to Shares (e.g., Options) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the applicable jurisdiction or
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s Insider Trading Policy. Participant is responsible for ensuring
compliance with any applicable restrictions and should consult his or her
personal legal advisor on this matter.
Q.    Foreign Asset/Account Reporting
Participant acknowledges that there may be certain foreign asset and/or account
reporting requirements which may affect Participant’s ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares acquired under the Plan) in a
brokerage or bank account outside Participant’s country. Participant may be
required to report such accounts, assets or transactions to the tax or other
authorities in Participant’s country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of participation in
the Plan to Participant’s country through a designated bank or broker within a
certain time after receipt. Participant acknowledges that it is his or her
responsibility to be compliant with such regulations, and is advised to consult
his or her personal legal advisor for any details.
R.    Waiver.
Participant acknowledges that a waiver by the Company of breach of any provision
of this Option Agreement shall not operate or be construed as a waiver of any
other provision of this Option Agreement, or of any subsequent breach by
Participant or any other participant.
You acknowledge and agree that this Option Agreement and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as a Service Provider for the vesting period, for any period, or at
all, and shall not interfere with your right or the right of the Company or
Related Entity that is your employer to terminate your relationship as a Service
Provider at any time, with or without cause.
You hereby agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Option
By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement,
Participant has reviewed the Plan and this Option Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.
You must execute and deliver or electronically accept the terms set forth in
this Option Agreement, in the manner specified by the Administrator prior to the
date you first exercise any portion of the Option.


PARTICIPANT                DOLBY LABORATORIES, INC.




                                        
Exec Name    By:    








GLOBAL STOCK OPTION AGREEMENT


APPENDIX A FOR NON-U.S. PARTICIPANTS


DOLBY LABORATORIES, INC. 2005 STOCK PLAN




Special Terms and Conditions for Participants Outside the U.S.


This Appendix includes additional country-specific terms and conditions that
apply to Participants resident in countries listed below. This Appendix is part
of the Option Agreement and contains terms and conditions material to
participation in the Plan. Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Option Agreement.
The information is based on the securities and other laws in effect in the
respective countries as of October 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in this Appendix as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date when the Option is exercised or when
Participant sells Shares acquired upon exercise of the Option.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working or Participant transfers employment or
residency after the Date of Grant, or if Participant is considered resident of
another country for local law purposes, then the provisions contained herein may
not be applicable to Participant. The Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply
under these circumstances.


Australia


Securities Law Notice.


If Participant exercises the Option and subsequently offers the Shares purchased
upon exercise for sale to a person or entity resident in Australia, the offer
may be subject to disclosure requirements under Australian law and Participant
should obtain legal advice regarding any applicable disclosure obligations prior
to making any such offer.


Tax Information.


The Plan is a plan to which subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).


Exchange Control Information


Exchange control reporting is required for cash transactions exceeding AUD
10,000 and for international fund transfers. Participant understands if an
Australian bank is assisting with the transaction, the bank will file the report
on Participant’s behalf. Participant further understands if there is no
Australian bank involved in the transfer, Participant will have to file the
exchange control report on his or her own behalf.


Canada


Method of Payment.


Notwithstanding section 7(d) of the Plan, Participant acknowledges that due to
regulatory requirements, Participant is prohibited from surrendering Shares that
Participant owns and from attesting to the ownership of Shares to pay the
Exercise Price and any Tax-Related Items under the Option.


Termination of Service Provider Relationship.


The following provision replaces section II.G.16 of the Option Agreement:


For purposes of the Option, Participant’s status as a Service Provider will be
considered terminated, vesting will terminate and the period remaining to
exercise the Option will be measured effective as of the date that is the
earliest of: (i) the date Participant’s employment with the Company or Related
Entity is terminated; (ii) the date Participant receives written notice of
termination of employment or service from the Company or Related Entity; or
(iii) the date Participant is no longer actively providing services to the
Company or Related Entity and, in any case, will not be extended by any notice
period mandated under local law (e.g., Participant’s period of employment or
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws or the terms of
Participant’s employment or service agreement, if any). The Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of his or her Option grant
(including whether Participant may still be considered actively providing
services while on an approved leave of absence).


Sale of Shares.


Participant acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through UBS Financial Services, Inc. or such other broker as may
be selected by the Company in the future, provided the sale of the Shares takes
place outside of Canada through facilities of a stock exchange on which the
Shares are listed. The Shares are currently listed on the New York Stock
Exchange.


Consent to Receive Information in English for Quebec Service Providers.


Participant acknowledges that it is the express wish of the parties that this
Option Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be written in English.
    
Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.


Authorization to Release and Transfer Necessary Personal Information for Quebec
Service Providers.


The following provision supplements section II.I of the Option Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Related Entity and the
Administrator of the Plan to disclose and discuss the Plan with their advisors.
Participant further authorizes the Company and any Related Entity to record such
information and to keep such information in Participant’s employee file.


Foreign Asset/Account Reporting Notice.


Canadian residents may be required to report foreign property on form T1135
(Foreign Income Verification Statement) if the total cost of the foreign
property exceeds C$100,000 at any time in the year. Foreign property includes
Shares acquired under the Plan and may include the Option. The Option must be
reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded
because of other foreign property Participant holds. The cost of the Shares
generally is the adjusted cost base (“ACB”) of the Shares. The ACB ordinarily
would equal the fair market value of the Shares at the time of acquisition, but
if the Canadian resident owns other shares of the Company, this ACB may have to
be leveraged with the ACB of the other Shares. The form T1135 generally must be
filed by April 30 of the following year. Canadian residents should consult with
a personal advisor to ensure compliance with the applicable reporting
requirements.


China
Method of Payment.
Notwithstanding anything in section II.C of the Option Agreement to the
contrary, Participant agrees to pay the Exercise Price and any Tax-Related Items
solely by means of a cashless sell-all method of exercise. To complete a
cashless sell-all exercise, Participant must provide irrevocable instructions to
the broker to: (i) sell all of the Shares to be issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to Participant. Such
delivery of the sales proceeds shall be subject to any obligation to satisfy
Tax-Related Items. Participant acknowledges that UBS Financial Services, Inc. or
such other broker as may be selected by the Company in the future is under no
obligation to arrange for the sale of the Shares at any particular price. To the
extent that regulatory requirements in China change, the Company reserves the
right to permit Participant to exercise the Option and pay the Exercise Price
with cash, check, cash equivalent or cashless sell-to-cover exercise.
Exchange Control Acknowledgment.


Participant understands and agrees that participation in the Plan is subject to
the Company or the Employer obtaining any required approval from the China State
Administration of Foreign Exchange (“SAFE”), as determined by the Company in its
sole and absolute discretion. If the Company or the Employer is unable to obtain
such approval, Participant may not be entitled to receive any benefit in
connection with the Plan without any liability to the Company, the Employer or
any Related Entity.


Participant understands and agrees that, pursuant to local exchange control
requirements, Participant will be required to repatriate the cash proceeds from
the immediate sale of Shares issued upon exercise to China. Participant
understands that, under local law, such repatriation of the cash proceeds may
need to be effected through a special exchange control account established by
the Company or one of its Related Entities and Participant hereby consents and
agrees that any proceeds from the sale of any Shares Participant acquires may be
transferred to such special account prior to being delivered to Participant. If
the proceeds from the sale of Participant’s Shares are converted to local
currency, Participant acknowledges that the Company is under no obligation to
secure any exchange conversion rate, and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. Participant agrees to bear the risk of any exchange conversion rate
fluctuation between the time the Shares are purchased and the time the cash
proceeds are distributed to Participant. Participant further agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.


Foreign Asset/Account Reporting Notice.


Chinese residents are required to report to the SAFE all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-Chinese residents, either directly or through
financial institutions.


France


Consent to Receive Information in English.


By signing and returning this document providing for the terms and conditions of
Participant’s Option grant, Participant confirms having read and understood the
documents relating to this grant (the Plan and this Option Agreement) which were
provided in English language. Participant accepts the terms of those documents
accordingly.


En signant et renvoyant le présent document décrivant les termes et conditions
de l’attribution d’options, le participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S. et ce contrat
d’options) qui ont été communiqués en langue anglaise. Le participant accepte
les termes en connaissance de cause.


Notifications
Foreign Asset/Account Reporting Notice
French residents may hold Shares outside France, provided that they declare all
foreign accounts, whether open, current or closed, on their annual income tax
return. Failure to comply could trigger significant penalties. Further, French
residents with foreign account balances exceeding €1,000,000 may have additional
monthly reporting obligations.


Germany


Exchange Control Notice.


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the 5th day of the month following the
month in which the payment is received. The report must be filed electronically.
The form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English.


Hong Kong


Securities Law Notice.
Warning: None of the documents related to the Plan have been reviewed by any
regulatory authority in Hong Kong. If Participant is in any doubt about any of
the contents of the Option Agreement, including this Appendix A, the Plan, or
any other communication materials, Participant understands that he or she should
obtain independent professional advice. The Option and Shares issued at exercise
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company and its Related Entities. The Option
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. The Option is intended only for
the personal use of each eligible employee of the Employer, the Company or any
Related Entity and may not be distributed to any other person.
Participant agrees, and Participant’s heirs and assigns agree, not to sell any
Shares within six months of the Date of Grant.


Occupational Retirement Schemes Ordinance Alert.


The Company specifically intends that neither the Option nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


India


Method of Payment.


Notwithstanding section 7(d) of the Plan or sections II.B and II.C of the Option
Agreement, due to legal restrictions in India, Participant will not be permitted
to pay the Exercise Price and any Tax-Related Items by a partial cashless
exercise (also called a “sell to cover” exercise) such that a certain number of
Shares subject to the exercised Options are sold immediately upon exercise to
cover the aggregate Exercise Price, brokers’ fees and any Tax-Related Items and
the remaining Shares are delivered to Participant. The Company reserves the
right to provide Participant with this method of payment depending on the
development of local law.


Exchange Control Notification.


If Participant remits funds out of India to exercise this Option, it is
Participant’s responsibility to comply with applicable exchange control
requirements of the Reserve Bank of India. Regardless of the method of exercise
used to purchase the Shares, Participant understands that Participant must
repatriate any proceeds from the sale of Shares acquired under the Plan or the
receipt of any dividends to India within (90) days of the sale of Shares and
within one-hundred eighty (180) days from the receipt of dividends. Participant
must obtain a foreign inward remittance certificate (“FIRC”) from the bank where
Participant deposits the funds and must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset/Account Reporting Notice.


Indian residents are required to declare the following items in their annual tax
return: (i) any foreign assets held by them (including Shares acquired under the
Plan), and (ii) any foreign bank accounts for which they have signing authority.
Indian residents should consult with their personal tax advisor to ensure that
they are properly reporting foreign assets and bank accounts.


Japan
    
Exchange Control Notice.
Japanese residents acquiring Shares valued at more than ¥100,000,000 in a single
transaction, must file a Securities Acquisition Report with the Ministry of
Finance through the Bank of Japan within twenty (20) days of the acquisition of
the Shares.


In addition, if Participant is a Japanese resident and pays more than
¥30,000,000 in a single transaction for the purchase of Shares upon the exercise
of the Option, Participant must file a Payment Report with the Ministry of
Finance through the Bank of Japan by the 20th day of the month following the
month in which the payment was made. The precise reporting requirements vary
depending on whether or not the relevant payment is made through a bank in
Japan.


A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising the Option and purchasing Shares exceeds ¥100,000,000, then
Participant must file both a Payment Report and a Securities Acquisition Report.
Foreign Asset/Account Reporting Notice.
Japanese residents are required to report details of any assets held outside of
Japan as of December 31, including Shares acquired under the Plan, to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15 each year. Japanese residents are responsible for
complying with this reporting obligation.


Korea
Exchange Control Notice.
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares or the receipt of dividends paid on such shares in a
single transaction to repatriate the proceeds from such sale to Korea within 36
months of receipt.
If Participant remits funds out of Korea to pay the Exercise Price, the
remittance of funds must be confirmed by a foreign exchange bank in Korea. This
confirmation is not necessary if Participant pays the Exercise Price through an
arrangement with a broker approved by the Company whereby payment of the
Exercise Price is accomplished with the proceeds of the sale of Shares, because
in this case there is no remittance of funds out of Korea.


Foreign Asset/Account Reporting Notice.
Korean residents must declare all foreign financial accounts (i.e., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency). Korea residents should
consult with their personal tax advisor for additional information about this
reporting obligation.
Netherlands


No special provisions.


Poland


Exchange Control Notice.
If Participant maintains bank or brokerage accounts holding cash and foreign
securities (including Shares) outside of Poland, Participant will be required to
report information to the National Bank of Poland on transactions and balances
in such accounts if the value of such cash and securities exceeds PLN 7 million.
If required, such reports must be filed on special forms available on the
website of the National Bank of Poland. Participant should consult with his or
her personal legal advisor to determine whether he or she will be required to
submit reports to the National Bank of Poland.
Further, Polish residents transferring funds in excess of €15,000 into or out of
Poland must be do so through a bank account in Poland. In such case, the
resident is required to store all documents connected with any foreign exchange
transactions engaged in for a period of five years, as measured from the end of
the year in which such transaction occurred.


Singapore


Securities Law Notice.
The Options are being granted pursuant to the “Qualifying Person” exemption
under section 273(1)(f) of the Singapore Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that such Option grant is subject to section 257 of the SFA and Participant will
not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares in Singapore, or any offer of the Shares
underlying the Options unless such sale or offer in Singapore is made (a) after
six months of the Date of Grant, or (b) pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Reporting Notice.


If Participant is the Chief Executive Officer (“CEO”), director, associate
director or shadow director of a Singapore Related Entity of the Company, as the
terms are used in the Singapore Companies Act (the “SCA”), Participant agrees to
comply with notification requirements under the SCA. Among these requirements is
an obligation to notify the Singapore Related Entity in writing when Participant
receives an interest (e.g., Options, Shares) in the Company or any related
companies (including when Participant sells Shares acquired through exercise of
the Option). In addition, Participant must notify the Singapore Related Entity
when Participant sells or receives Shares of the Company or any related company
(including when Participant sells or receives Shares acquired under the Plan).
These notifications must be made within two business days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of Participant’s interests in the Company or any
related company within two business days of becoming CEO or a director,
associate director or shadow director.


Spain
No Entitlement for Claims or Compensation.
The following provisions supplement section II.G of the Option Agreement:
By accepting the Option, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan document.
Participant understands and agrees that, as a condition of the grant of the
Option, termination of Participant’s status as a Service Provider for any reason
(including for the reasons listed below) prior to the vesting date will
automatically result in the loss of the unvested Options that may have been
granted to Participant. In particular, Participant understands and agrees that
any unvested Options shall be forfeited without entitlement to the underlying
Shares or to any amount as indemnification in the event of a termination of
status as a Service Provider, including, but not limited to: resignation,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.


Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Options under the Plan to individuals who
may be Employees, Directors or Consultants throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any Options will not economically or otherwise bind the Company or any Related
Entity, including the Employer, on an ongoing basis, other than as expressly set
forth in the Option Agreement. Consequently, Participant understands that the
Options are granted on the assumption and condition that the Option shall not
become part of any employment contract (whether with the Company or any Related
Entity, including the Employer) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, Participant understands and freely accepts that there
is no guarantee that any benefit whatsoever shall arise from the grant of the
Option, which is gratuitous and discretionary, since the future value of the
Option and the underlying Shares is unknown and unpredictable. Participant also
understands that the grant of the Option would not be made but for the
assumptions and conditions set forth hereinabove; thus, Participant understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or any of the conditions not be met for any reason, the Option and any
right to the underlying Shares shall be null and void.


Securities Law Notice.


No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of the Option. The Option Agreement, the Appendix and the Plan have not been
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission) and do not constitute a public offering prospectus.


Exchange Control Notice.


Spanish taxpayers must declare the acquisition, ownership and disposition of
Shares in a foreign company (including Shares acquired under the Plan) to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed in January for Shares acquired or disposed of during
the prior year and/or for Shares owned as of December 31 of the prior year;
however, if the value of the Shares acquired under the Plan and/or the amount of
the sale proceeds exceeds €1,502,530, the declaration must be filed within one
month of the acquisition or disposition, as applicable.


In addition, Spanish taxpayers may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year. This reporting requirement will apply if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the prior or current
year, exceed €1,000,000. Once the €1,000,000 threshold has been surpassed in
either respect, a report is required on all foreign accounts, foreign
instruments and transactions with non-Spanish residents, even if the relevant
threshold has not been crossed for an individudal item. Generally, the report is
required on an annual basis (by January 20 of each year); however, if the
balances in Participant’s foreign accounts together with value of foreign
instruments or the volume of transactions with non-Spanish residents exceed
€100,000,000, more frequent reporting will be required.


Foreign Asset/Account Reporting Notice.


Spanish residents are required to report rights or assets deposited or held
outside of Spain (including Shares acquired under the Plan or cash proceeds from
the sale of such Shares) as of December 31 of each year, if the value of such
rights or assets exceeds €50,000 per type of right or asset. After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. If reporting is required, the report must be
filed on form 720 by March 31 following the end of the relevant year.
Sweden


No special provisions.


Taiwan


Securities Law Notice.


The offer of participation in the Plan is available only for employees of the
Company. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.


Data Privacy Acknowledgement.


Participant hereby acknowledges that he or she has read and understood the terms
regarding collection, processing and transfer of Data contained in section II.I
of the Option Agreement and by participating in the Plan, Participant agrees to
such terms. In this regard, upon request of the Company or the Employer,
Participant agrees to provide an executed data privacy consent form to the
Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Participant’s
country, either now or in the future. Participant understands he or she will not
be able to participate in the Plan if Participant fails to execute any such
consent or agreement.


Exchange Control Notice.


Taiwanese residents may acquire and remit foreign currency (including proceeds
from the sale of Shares) into Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD$500,000 or more in a single transaction, residents
must submit a Foreign Exchange Transaction Form and also provide supporting
documentation to the satisfaction of the remitting bank. If the transaction
amount is US$500,000 or more, Taiwanese residents may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Taiwanese residents should consult their personal legal advisor to ensure
compliance with applicable exchange control laws in Taiwan.


United Arab Emirates (“UAE”)


Securities Law Notice.


The offer of participation in the Plan is available only for select employees of
the Company and its affiliates and is in the nature of providing employee
incentives in the UAE. This Option Agreement, the Appendix, the Plan and other
incidental communication materials are intended for distribution only to Service
Providers for the purposes of an employee compensation or reward scheme, and
must not be delivered to, or relied on, by any other person.


The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Option or this
Option Agreement. Further, neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved this Option Agreement nor taken
steps to verify the information set out in it, and have no responsibility for
it.


The securities to which this Option Agreement relates may be illiquid and/or
subject to restrictions on their resale. Prospective purchasers of the
securities offered should conduct their own due diligence on the securities.


Residents of the UAE who do not understand or have questions regarding this
Option Agreement, the Appendix or the Plan should consult an authorized
financial adviser.


United Kingdom


Joint Election.


As a condition of the purchase of Shares under the Plan, Participant agrees to
accept any liability for secondary Class 1 NICs (“Employer NICs”) which may be
payable by the Company or the Employer with respect to the purchase of the
Shares or otherwise payable in connection with the Option and the right to
acquire Shares. Without prejudice to the foregoing, Participant agrees to
execute a joint election with the Company and/or the Employer (the “Election”),
the form of such Election being formally approved by HM Revenue and Customs
(“HMRC”), and any other consent or elections required to accomplish the transfer
of the Employer NICs to Participant. Participant further agrees to execute such
other joint elections as may be required between Participant and any successor
to the Company and/or the Employer. Participant agrees to enter into an Election
prior to the exercise of any Options. Participant further agrees that the
Company and/or the Employer may collect the Employer NICs by any of the means
set forth in Section II.F of the Option Agreement.


Tax Withholding Obligations.


The following supplements section II.F of the Option Agreement:


Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section II.F of the Option Agreement. If
payment or withholding of the income tax (including Employer NICs) due is not
made within ninety (90) days of the end of the U.K. tax year (April 6 - April 5)
in which the Taxable Event occurs or such other period as required under U.K.
law (the “Due Date”), Participant agrees that the amount of any uncollected
income tax shall constitute a loan owed by Participant to the Employer,
effective on the Due Date. Participant agrees that the loan will bear interest
at the then-current HMRC Official Rate, it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in the Option Agreement. If Participant fails to
comply with his or her obligations in connection with the income tax as
described in this section, the Company may refuse to deliver the Shares acquired
under the Plan.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant shall not be eligible for a loan from the Company to cover
Tax-Related Items. In the event that Participant is a director or executive
officer and Tax-Related Items are not collected from or paid by Participant by
the Due Date, the amount of any uncollected Tax-Related Items may constitute a
benefit to Participant on which additional income tax and National Insurance
Contributions may be payable. Participant will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime, and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee National Insurance Contributions due
on this additional benefit which the Company or the Employer may recover from
Participant any time thereafter by any of the means referred to in the Option
Agreement.






1


 